Citation Nr: 1037206	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  00-00 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to March 1975.  

This matter arises from a December 1998 rating decision noted to 
have been issued by the Department of Veterans Affairs (VA) 
Records Management Center in St. Louis, Missouri.  The appeal, 
however, comes before the Board of Veterans' Appeals (Board) from 
the VA Regional Office (RO) in New Orleans, Louisiana.

Following a March 2001 Board hearing and Board remands from 
October 2001, May 2003, and January 2004, the Board denied the 
Veteran's claim in a March 2006 decision.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2007, the Veteran and the Secretary of 
Veterans Appeals (Secretary) filed a joint motion for partial 
remand.  This motion was granted in a July 2007 Court order.  The 
Board subsequently denied the Veteran's claim again in November 
2008.  Pursuant to a November 2009 joint motion and Court order, 
the second Board decision was vacated and remanded to the Board.


FINDING OF FACT

The competent medical evidence of record, on balance, reflects 
that the Veteran's endometriosis was not first manifest in 
service or for many years thereafter and is not etiologically 
related to service.


CONCLUSION OF LAW

Endometriosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

II.  Analysis

During service, the Veteran was seen for menstrual cramping in 
November 1974 and was again seen for cramping in January 1975.  A 
pap smear was noted to show a few mild epithelial dysplasia 
cells.  In February 1975, the Veteran was noted to have mild 
epithelial dysplasia, secondary to a cervical laceration or mild 
inflammation.

Subsequent to service, the Veteran was treated at a VA hospital 
in December 1979 for menorrhagia, with complaints of abdominal 
cramping for the past four weeks.  

In April 1988, the Veteran underwent dilatation and curettage, a 
diagnostic laparoscopy, a tubal dye study, and cauterization of 
endometriosis at a private facility.  She was noted to have a 
history of menorrhagia, a retroflexed uterus, and pelvic pain 
with secondary infertility.  The report of these procedures 
indicates that endometriosis was noted in both uterosacral 
ligament areas.  A specimen study resulted in a diagnosis of 
endometrial curettings, with benign endometrium, mixed pattern.  
The examining pathologist noted that it was "difficult" to 
attempt to date the endometrium, particularly since the majority 
of tissue appeared to originate in the lower uterine segment and 
was inactive.

In May 1988, the Veteran was treated at a VA hospital.  It was 
noted at the time that she had been seen at a private hospital 
one day prior for complaints including lower abdominal cramping 
and heavy menstrual flow.  She gave a history of the problems 
beginning in April 1988, including having undergone dilation and 
curettage.  The discharge diagnoses included post-surgical pelvic 
inflammation, causing nausea and abdominal pain, and 
endometriosis. 

The report of an October 1994 VA examination reflects that the 
Veteran described a history of pelvic inflammatory disease and 
endometriosis since approximately 1975.  The diagnoses included 
pelvic inflammatory disease and endometriosis (by history).

Upon VA examination in August 1998, the Veteran complained of 
pelvic pain on a day-to-day basis, with discomfort worse with 
intercourse and menses.  A diagnosis of endometriosis was 
rendered. 

In a March 2001 letter, Willie L. McCloud, M.D., stated that he 
had examined the Veteran and that she had undergone a total 
abdominal hysterectomy in February 2000.  She was noted to have a 
history of severe pelvic pain since age 18 and to have had a 
laparoscopy for infertility and pelvic pain in 1988, with 
subsequent treatment for a diagnosis of endometriosis.  Moreover, 
Dr. McCloud indicated that the Veteran had been discharged from 
the Army in 1975 for medical reasons and, following a "review of 
medical records and patient's history," it was "plausible" 
that she had endometriosis while in the military.

In February 2008, the Board received an opinion from a VHA 
doctor.  This doctor reviewed the claims file and indicated that 
there was "a probability of 50 percent" that the Veteran had 
endometriosis during active military service from May 1974 to 
March 1975.  This opinion was based upon the fact that the 
Veteran had laparoscopic surgery in April 1988 and that, during 
surgery, the surgeon visualized endometriosis on the uterosacral 
ligaments.  The doctor further noted that the endometriosis was 
fulgurated.

A second VHA opinion request was made by the Board in April 2008; 
the Board had initially sought clarification from the first 
doctor, but it was noted from her VA facility that she no longer 
worked at that facility.  The doctor who provided the second 
opinion in June 2008 discussed the Veteran's medical history and 
noted that "[t]he medical records" did not mention any symptoms 
such as severe dysmenorrheal or pelvic pain suggestive of 
endometriosis.  The first confirmed diagnosis was made more than 
12 years after the Veteran was discharged from service, at the 
time of laparoscopy.  The findings were noted to be minimal and 
were treated successfully, resulting in two pregnancies.  At the 
time of laparoscopy, there was no evidence of pelvic adhesions 
and scar tissue, which would be expected if endometriosis was 
present for a prolonged period of time, in this case 12 years.  
Moreover, there was no pathology report available from the 
hysterectomy to check for any residual endometriosis.

A third VHA opinion, rendered by a VA gynecologist, was obtained 
by the Board in June 2010.  The gynecologist confirmed reviewing 
the Veteran's claims file and indicated that it was "less likely 
than not" that the Veteran's endometriosis was initially 
manifested during her military service or existed to any 
significant degree during service.  Furthermore, it was less 
likely than not that her endometriosis continued to be a chronic 
problem after the electrocautery of her endometriosis implants on 
the uterosacral ligaments in 1988, as she received no further 
treatment and conceived several times.  There was no mention of 
findings of endometriosis at the time of her hysterectomy in 
February 2000, approximately 12 years after mild endometriosis 
was diagnosed and treated at laparoscopy.

In explaining the rationale for this opinion, the VHA doctor 
cited to Sampson's theory (1927) of retrograde menstruation or 
transplantation (i.e., transtubal regurgitation of endometrial 
tissue and blood during the occurrence of normal menses), the 
most commonly accepted theory.  He noted that 59 percent to 79 
percent of women have been found to have endometrial cells 
present in peritoneal fluid during and after menses, yet 
relatively few develop endometriosis.  It is a known fact that 
endometrial cells can implant on various pelvic structures 
(usually dependent) and sometimes even on extra-pelvic 
structures.  In some women, the regurgitated endometrial cells 
implant and go through cyclic changes akin to the cyclic changes 
of the endometrium in its usual location within the uterine 
cavity.  The result is "powder burn" or reddened vesicular 
lesions seen with early or mild endometriosis, or later on with 
more severe cases; scarring; and adhesion formation causing 
adherence of various pelvic structures to each other (i.e., tubo-
ovarian adhesions resulting in infertility if the tubes are 
occluded, or adherence of bowels and/or ovaries to other pelvic 
structures).  

In the Veteran's own case, no scarring or adhesions were found at 
laparoscopy in 1988 or subsequently.  Only lesions on the 
uterosacral ligaments were found, and they were merely 
electrocauterized.  The scarring with more advanced endometriosis 
and sometimes with only mild endometriosis causes pelvic pain, 
which is not only present during menses, but also during most of 
the other times of the cycle.  Patients with endometriosis 
complain of chronic pain often so severe that they become 
"pelvic cripples" making multiple visits to the emergency room 
or the doctor's office.  Dysmenorrhea (menstrual cramps) "does 
not make" the diagnosis of endometriosis.  The Veteran's records 
were noted to be replete with visits to clinics and doctors' 
offices, but almost all were related to her Wolff-Parkinson-White 
syndrome with little or no reference to endometriosis.

The VHA doctor went on to note that the diagnosis of 
endometriosis was not established while the Veteran was in 
service or shortly after discharge.  Rather, the diagnosis was 
made at the time of laparoscopy for infertility in 1988, 
approximately 13 years later.  The findings at that time were 
noted to be consistent with the diagnosis of mild endometriosis 
(Stage 1).  The Veteran was noted to have received no medical 
treatment for endometriosis during service or the ensuing 13 
years.  Had the endometriosis truly been present for such an 
extensive time and untreated, it would have been expected to have 
been more widespread.  Moreover, if the diagnosed endometriosis 
was significant, the treatment is generally both surgical and 
medical, with some form of hormone therapy to suppress estrogen 
synthesis thereby causing atrophy of ectopic endometrial 
implants.  The Veteran received no such treatment and yet was 
able to conceive multiple times thereafter.  There was no 
evidence from any visits to VA facilities to support any 
treatment directly for endometriosis.  Finally, the examiner was 
unable to establish a connection between complaints of chronic 
pain and endometriosis in that, at a gynecological visit in 1998 
for a VA examination, the Veteran initially was unable to 
tolerate the pelvic examination and accused the examiner of being 
"too rough" and "having a problem."  Subsequently, an 
examination was performed, and the examiner commented on minimal 
tenderness elicited.  Also, the report of the Veteran's February 
2000 hysterectomy contains a diagnosis of uterine fibroids, with 
no mention of endometriosis.

In summary, the VHA doctor reached the opinion that no activity 
or occurrence in the military or shortly after discharge caused 
either the endometriosis found in 1988 or was related in any way 
to the uterine fibroids for which the Veteran underwent a total 
abdominal hysterectomy in February 2000.

Upon reviewing the medical evidence of record, the Board notes 
that Dr. McCloud's opinion tends to support the Veteran's claim.  
This opinion, however, is of minimal probative value for two 
reasons.  

First, Dr. McCloud's opinion is merely speculative in nature, as 
he used the term "plausible" to describe the likelihood of a 
link between endometriosis and service.  The Court has held that 
the fact that an opinion is relatively speculative in nature 
limits its probative value.  For example, an examiner's opinion 
that a current disorder "could be" related to, or that there 
"may be" some relationship with, symptomatology in service 
makes the opinion of the examiner too speculative in nature to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal relationship); 
see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Second, Dr. McCloud did not specify which medical records had 
been reviewed in reaching his opinion.  There is no indication 
whatsoever that he reviewed the Veteran's claims file in its 
entirety.  The mere fact that Dr. McCloud apparently did not 
review the claims file is not, in and of itself, conclusive; the 
Court has held that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim," and there are other means by which a private physician 
can become aware of critical medical facts, notably by treating 
the claimant for an extended period of time.  See generally 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Nevertheless, Dr. McCloud did not specify the dates of his 
treatment of the Veteran, and, importantly, there is nothing in 
the record to indicate that such treatment began in the period of 
time immediately following separation from service in 1975.  As 
such, there is no suggestion of a basis for Dr. McCloud's opinion 
other than the history provided by the Veteran.  

The VHA doctor who rendered the February 2008 opinion did review 
the claims file in rendering the opinion that there was "a 
probability of 50 percent" that the Veteran had endometriosis 
during active military service from May 1974 to March 1975.  This 
opinion, however, is not supported by a detailed rationale.  
Rather, the doctor cited only to findings from laparoscopic 
surgery in April 1988 without explaining, such as by reference to 
medical authority or studies, how these findings might be 
indicative of a causal link with the Veteran's much earlier 
service period.  The absence of a thorough rationale means that 
this opinion is also of very limited probative value.

The second VHA opinion, from June 2008, is significantly more 
thorough in terms of setting out the Veteran's relevant medical 
history and including a detailed discussion of how the medical 
evidence of record did not suggest that the Veteran's 
endometriosis diagnosed in 1988 was present for a prolonged (12-
year) period.  This doctor cited to the absence of in-service 
findings suggestive of endometriosis, the more than 12-year lapse 
of time between discharge from service and the first diagnosis, 
and the fact that the Veteran's 1988 laparoscopy did not reveal 
the type of findings which would be expected in a disease process 
present for a prolonged period.  The Board therefore finds that 
this opinion has greater probative value than Dr. McCloud's March 
2001 opinion and the February 2008 VHA opinion.

The third VHA opinion, from June 2010, is particularly detailed 
in terms of addressing both the etiology of the Veteran's claimed 
disability and the medical basis for reaching an opinion about 
such etiology.  The VHA doctor provided a detailed exposition of 
the signs and symptoms indicative of endometriosis and concluded 
that, given both the length of time between separation from 
service and initial treatment for endometriosis and the initial 
mild findings, there was no basis for relating this disability 
back to service.  As with the other VHA opinions, all conclusions 
were based upon a claims file review.  Consequently, this opinion 
has markedly greater probative value than Dr. McCloud's March 
2001 opinion and the February 2008 VHA opinion.

The Board may favor the opinion of one competent medical 
professional over that of another, so long as an adequate 
statement of reasons and bases is provided.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In view of the above opinions, the 
Board finds that the competent medical evidence of record, on 
balance, does not support the Veteran's contentions but instead 
shows the absence of a causal relationship between claimed 
endometriosis and service.

The Board has considered the Veteran's contentions, as made 
during her March 2001 Board hearing, and finds no basis for 
calling the credibility of her assertions into question.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
However, in ascertaining the probative value of such lay 
evidence, recent Court decisions have underscored the importance 
of determining whether a layperson is competent to identify the 
medical condition in question.  As a general matter, a layperson 
is not capable of opining on matters requiring medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain 
instances, however, lay evidence has been found to be competent 
with regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."   See Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose 
veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran 
has been found to not be competent to provide evidence in more 
complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (concerning rheumatic fever).  

In this case, VA regulations indicate that a diagnosis of 
endometriosis "must be substantiated by laparoscopy."  
38 C.F.R. § 4.116, Diagnostic Code 7629 (concerning 
endometriosis).  The existence of this regulation clearly 
reflects that endometriosis is not capable of lay observation 
and is analogous to the situation addressed in Woehlaert.  As 
such, while the Veteran may have been competent to observe 
certain continuous symptoms (i.e., pelvic pain or heavy or 
irregular bleeding, as noted in Diagnostic Code 7629), she is not 
competent to attribute these symptoms to endometriosis absent a 
showing of medical training, credentials, or experience.  
Moreover, as indicated by the record, a diagnosis of 
endometriosis was not made until more than one decade after 
service.  This lapse of time does not necessarily undermine the 
credibility of the Veteran's statements, but it certainly reduces 
their probative value and weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (in assessing the weight 
of lay statements, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors).  Overall, the Veteran's lay contentions are of no more 
than minimal probative value and are substantially outweighed by 
the 2008 and 2010 VHA opinions.

In summary, the preponderance of the evidence is against the 
Veteran's claim for service connection for endometriosis, and 
this claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In the present case, the Veteran was notified of the information 
and evidence needed to substantiate and complete her claim in 
letters issued in December 2001 and January 2004.  The Board is 
aware that the appealed December 1998 rating decision predated 
the enactment of the aforementioned laws and regulations, but the 
Veteran's claim was later readjudicated in two Supplemental 
Statements of the Case in July and September of 2005.  Also, any 
deficiencies in notification that a disability rating and an 
effective date for the award of benefits are assigned in cases 
where service connection is warranted would not be prejudicial, 
as the service connection claim is being denied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Overall, 
the Board finds sufficient corrective action in this case to 
ensure that any initial deficiencies of notification will not 
prejudice the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a claim.  
The Veteran's reported VA, private, and Social Security 
Administration records have been obtained.  Additionally, she was 
afforded a VA examination in August 1998, and three VHA opinions 
addressing the nature and etiology of the disability in question 
have been obtained by the Board as well.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for endometriosis is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


